DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-9, in the reply filed on July 18, 2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 18, 2022.
Response to Amendment
Claim 16 is amended. No claims are newly added or canceled. Claims 1-20 are pending in the application with claims 10-20 being withdrawn from consideration.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 21, 2021 and May 06, 2022 are being considered by the examiner.
Drawings
The drawings were received on February 19, 2021.  These drawings are accepted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popovich et al. (US Patent 10,437,064, hereinafter referred to as Popovich). Popovich teaches claims:
1. A polymeric waveguide (40, see column 4, lines 16-37 for discussion of polymerization disclosing the waveguide is polymeric) for propagating light therein along width and length dimensions of the polymeric waveguide, the polymeric waveguide having a first curved surface (the bottom surface as seen in figures 5 and 6 is interpreted as the first curved surface) on one side thereof and a second curved surface (the top surface as seen in figures 5 and 6 is interpreted as the second curved surface) on an opposite second side thereof, and the polymeric waveguide having a refractive index spatially varying through a thickness thereof between the first curved surface and the second curved surface (see column 5, lines 22-32, GRIN elements meet this requirement), wherein the polymeric waveguide is curved in a cross-section comprising at least one of the width and length dimensions (see figures 5 and 6).
2. The polymeric waveguide of claim 1 wherein the first curved surface is a concave surface, the second curved surface is a convex surface (see figures 5 and 6), and the refractive index decreases monotonically from the concave surface to the convex surface (the elements are GRIN and therefor have the decreasing refractive index which is interpreted by the examiner as being monotonically).
3. The polymeric waveguide of claim 1 wherein the first curved surface is a concave surface, the second curved surface is a convex surface (see figures 5 and 6), and wherein a spatial profile of the refractive index, in going from the concave surface to the convex surface, is approximately parabolic (see figure 1, approximately parabolic).
4. The polymeric waveguide of claim 3 having a curved mid-plane between the concave surface and convex surface (see figures 5 and 6), and wherein the refractive index decreases between the curved mid-plane and each one of the concave surface and convex surface (see figure 1).
9. (Original) The polymeric waveguide of claim 1 having a length along the length direction and a width along the width direction, and wherein ratios of the length of the polymeric waveguide to the thickness of the polymeric waveguide and of the width of the polymeric waveguide to the thickness of the curved waveguide are both at least 10:1 (see column 7, lines 59-67).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovich.
With respect to claims 5-7, Popovich discloses the limitations of claims 1 and 4 as previously stated. Popovich further discloses the changing refractive index of the waveguide (see figure 1) and the waveguide is curved (see figures 5 and 6). However, Popovich is silent to wherein the refractive index at the convex surface is lower than the refractive index at the concave surface; wherein the first and second curved surfaces follow a simple curve; wherein the first and second curved surfaces follow a compound curve. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify and optimize the structures of Popovich such that the refractive index at the convex surface is lower than the refractive index at the concave surface; wherein the first and second curved surfaces follow a simple curve; wherein the first and second curved surfaces follow a compound curve; since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 8, Popovich discloses the limitations of claim 1 as previously stated. Popovich is silent to the waveguide comprising one or more of: a polyacrylate, a polyurethane, a polysilicone, a polyester, a polyolefin, a polyamide, a polycarbonate, copolymers thereof, and mixtures thereof. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material of the polymer waveguide to be one of the claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874